            Case 5:21-cv-00681-F Document 1 Filed 07/06/21 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

BRITTANY M. SMITH,        )
                          )
          Plaintiff,      )
                          )
                                                             CIV-21-681-F
v.                        )                       Case No.: _________________
                          )
OKLAHOMA OFFICE OF        )
MANAGEMENT AND ENTERPRISE )
SERVICES,                 )
                          )                       Jury Trial Demanded
          Defendant.      )                       Attorney’s Lien Claimed

                                       COMPLAINT

       Plaintiff Brittany M. Smith, (“Smith”) for her cause of action against Defendant

Oklahoma Office of Management and Enterprise Services (“OMES”), alleges and states as

follows:

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over the subject matter of this action and personal

jurisdiction over the parties.

       2.      Venue is proper in this Court because Smith’s cause of action arose within

this judicial district.

                                      THE PARTIES

       3.      At all relevant times, Smith was and now is a resident of the City of

Oklahoma City, Oklahoma County, State of Oklahoma.




                                              1
             Case 5:21-cv-00681-F Document 1 Filed 07/06/21 Page 2 of 5




       4.      At all relevant times, OMES was and now is an agency of the State of

Oklahoma with its principal place of doing business in the City of Oklahoma City,

Oklahoma County, State of Oklahoma.

                                 FACT ALLEGATIONS

       5.      Smith was hired by OMES on or about May 15, 2018, as a Workstation

Support Specialist.

       6.      Throughout her employment, Smith performed her job duties and

responsibilities in a more than satisfactory manner.

       7.      Indeed, all the feedback that Smith received in this position was positive, and

she regularly received comments from users that her customer service skills were excellent

and that she was effective in troubleshooting their IT issues.

       8.      At all relevant times, Smith was within a protected class as a pregnant female.

       9.      In September 2019, Smith informed her supervisor, Kevin Marbel, about her

pregnancy and related work restrictions, including her not being able to lift more than 15

pounds, her need for extra break time, and her need for leave to attend doctor appointments.

       10.     Smith was referred to HR, after which she filed for maternity leave under the

Family Medical Leave Act. The leave was approved, and she continued working in the

meantime.

       11.     Immediately after Smith informed Marbel of her pregnancy, Smith was

subjected to different treatment than that of her peers. Smith was excluded from meetings,

and work for which she was the most qualified employee was directed to other employees.




                                              2
             Case 5:21-cv-00681-F Document 1 Filed 07/06/21 Page 3 of 5




       12.     Smith was never subjected to progressive discipline or any type of

performance management.

       13.     On or about March 6, 2020, Smith was terminated by OMES’s Director of

Human Resources, Brian Jepsen.

       14.     Smith exhausted her administrative remedies under Title VII, in that Smith

timely filed his charge of discrimination with the EEOC on or about June 17, 2020, and the

notice of suit rights was issued by the EEOC on May 25, 2021. And Smith has timely

commenced this lawsuit within 90 days of the EEOC’s Notice of Suit Rights.

       FIRST CAUSE OF ACTION—DISCRIMINATION IN VIOLATION
      OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED

       15.     Smith incorporates the above paragraphs by reference.

       16.     Smith falls within the protected classification of Title VII of the Civil Rights

Act of 1964, as amended, as a pregnant female.

       17.     The Pregnancy Discrimination Act, which amended Title VII, primarily

prohibits discrimination on the basis of pregnancy as a medical condition and establishes

that pregnant employees should be treated like other employees similar in their ability or

inability to work for all employment-related purposes.

       18.     OMES intentionally discriminated against Smith because of her protected

classification as a pregnant female treating her differently and eventually terminating her,

as described above.

       19.     As a direct result of OMES’s employment decisions and actions, Smith has

suffered and continues to suffer emotional and mental distress, harm to her professional



                                               3
             Case 5:21-cv-00681-F Document 1 Filed 07/06/21 Page 4 of 5




reputation, humiliation, economic loss and an over-all loss of enjoyment of life all to her

damage in a sum in excess of Seventy-Five Thousand Dollars ($75,000.00).

       WHEREFORE, Smith prays for judgment against OMES as follows:

       (1)     That OMES be ordered to make Smith whole by providing all the remedies

and relief authorized by 42 U.S.C. § 2000e-5(g);

       (2)     That OMES be ordered to pay Smith compensatory damages pursuant to 42

U.S.C. §1981(a) in an amount to be determined by the jury at the time of trial;

       (3)     That OMES be ordered to reinstate Smith to her prior position at the same

rate of pay and benefits under another supervisor or, in lieu of reinstatement, that OMES

be ordered to award Smith front pay for a period of years as determined by the Court to be

just and equitable under the circumstances;

       (4)     That OMES be ordered to off-set Smith’s tax liability increase as a result of

obtaining back-pay in a large lump sum;

       (5)     That OMES be ordered to pay Smith costs, including expert witness fees and

a reasonable attorney fee pursuant to 42 U.S.C. §2000e(5)(k); and

       (6)     For such other and further make-whole relief as the Court deems just and

proper.




                                              4
Case 5:21-cv-00681-F Document 1 Filed 07/06/21 Page 5 of 5




                                Respectfully submitted,

                                WARD & GLASS, LLP


                                s/Jonathan M. Irwin
                                Woodrow K. Glass, OBA #15690
                                Jonathan M. Irwin, OBA #32636
                                1601 36th Avenue, N.W.
                                Norman, Oklahoma 73072
                                (405) 360-9700 / (405) 360-7902 fax
                                ATTORNEYS FOR PLAINTIFF




                            5
